C ONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam High Yield Advantage Fund: We consent to the use of our report dated November 30, 2009 to the Putnam High Yield Advantage Fund, included herein, and to the references to our firm under the captions Financial Highlights in the prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts March 25, 2010
